DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide plate secured to the gate assembly as in claim 6 (it does not appear that the guide plate is “secured” to the gate valve assembly as then it appears that the gate assembly would not be able to expand as gate 22 and segment 36 would be fixed from moving, and it appears that the guide plate is secured to the body and not the gate assembly) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
	
Specification
The disclosure is objected to because of the following informalities: See drawing objection above.  
Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:  In claim 10, it appears “hole” should be “passage” to go along with the preceding claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Volpin US 2,657,898.

Regarding claim 2, wherein the lubrication port includes an axially-extending channel having a first end positioned outside of the body and a second end positioned inside the body (Fig. 2, port includes channel extends axially from outside the body to inside the body).
Regarding claim 3, wherein the lubrication guiding insert includes a proximal opening configured to receive a fluid fitting (Fig. 2, insert 50 has a proximal opening that is covered by a cap at the bottom which is configured to receive a fluid fitting where the cap is).

Regarding claim 5, wherein the lubrication guiding insert includes a distal opening positioned to supply fluid to a surface of the gate assembly (Fig. 2, insert 50 has a distal end that leads into the lubrication port that supplies lubrication to the surface of the gate assembly at 44, 48, and 49 in Fig. 1).
Regarding claim 6, as understood, wherein the lubrication guiding insert includes a distal opening positioned to supply fluid to a guide plate secured to the gate valve assembly (in this case 32 is seen as the guide plate as it is secured to 36 and 33 or may be seen as 30 or 31 as this a guide plate that is secured to the body).
Regarding claim 7, Volpin discloses a gate valve system, comprising: a body 10 or 10 and 14 and 15 including: an upstream end forming an upstream opening (14 side); and a downstream end forming a downstream opening (15 side); an expandable gate 32 or 33 moveable between an open position and a closed position; a seat ring 30, 31 positioned to contact the expandable gate when the expandable gate is in the closed position, the seat ring including a radially-extending passage (Fig. 1, either radially extending passage downward from 46 or inward from 50 in Fig. 2 as it goes radially from 50 into the seat); and a sealant port (where insert 50 extends into) extending within the body, the sealant port being in fluid communication with the radially-extending passage in the seat ring.
Regarding claim 8, wherein the sealant port extends to an outer surface of the body (Fig. 2, where insert 50 is attached on the outer surface of the body).

Regarding claim 10, wherein the longitudinal passage extends from the radially-extending hole (Fig. 1, there are two longitudinal passages that extend in opposite directions from the radially extending passage that is downward from 46).
Regarding claim 11, wherein the longitudinal passage extends to a valve insert (since valve insert is not defined it can be groove 44, area around 44, hole 49, area around 49, anything along 32 or 33 as it moves vertically and would be along the path of the longitudinal passage).
Regarding claim 12, wherein the radially-extending passage extends through an outer circumferential surface of the seat ring that abuts the body (seen in Figs. 1, passage inward from 50 in Fig. 2 as it goes radially from 50 into the seat).
Regarding claim 13, further including a lubrication port formed in the body, the lubrication port being in fluid communication with an interior of the body, the lubrication port including a lubrication-introducing member secured to an exterior of the body and configured to guide a supply of fluid (other 50 in Fig. 2 on right side that goes to other seat and gate).
Regarding claim 14, wherein the lubrication port includes an axially-extending channel having a first end positioned outside of the body (Fig. 2, port in body that connects to other 50) and a second end positioned inside the body (Fig. 2, extends inside the body 
Regarding claim 15, Volpin discloses a method of assembling a gate valve system, the method comprising: forming a body 10 or 10 and 14 and 15 including an upstream end (14 side), a downstream end (15 side), and a flow path (between 11 and 12) extending through the upstream end and the downstream end; placing an expandable gate valve assembly within the body, the expandable gate valve assembly 32 and/or 33 and/or with 36 including a gate 32 and/or 33 and/or with 36 within the body and a stem 18 or 18 with 36 secured to the gate, the stem being configured to actuate the gate between a first position in which a flow of fluid is permitted between the upstream end and the downstream end (open position) and a second position in which the flow of fluid is prevented (closed position as in Fig. 1); and forming a lubrication port in an exterior of the body (Fig. 2 port where 50 is connected), the lubrication port being in fluid communication with an interior of the body and including a lubrication guiding insert 50 configured to guide a supply of fluid to a location between the upstream end and the downstream end.
Regarding claim 16, further including forming an axially-extending channel in the lubrication guiding insert of the lubrication port, the lubrication guiding insert having a first end positioned outside of the body and a second end positioned inside the body (Fig. 2, port includes channel extends axially from outside the body to inside the body).
Regarding claim 17, wherein the lubrication guiding insert includes a proximal opening configured to receive a fluid fitting (Fig. 2, insert 50 has a proximal opening that is 
Regarding claim 18, further including placing a seat ring 30, 31 within the body, the seat ring including a radially-extending hole (Fig. 1, either radially extending passage downward from 46 or inward from 50 in Fig. 2 as it goes radially from 50 into the seat).
Regarding claim 19, further including forming a sealant port (other 50 on right side that has a port) within the body, the sealant port being in fluid communication with the radially-extending hole in the seat ring (in communication with both as cited in Claim 18).
Regarding claim 20, wherein the sealant port extends to an exterior of the body (where connects to insert 50 is an exterior of the body).
Claim(s) 1-20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Volpin US 3,026,895.
Regarding claim 1, Volpin discloses a gate valve system, comprising: a body 10 including: an upstream end 11; a downstream end 12; and a flow path 13 extending through the upstream end and the downstream end (Fig. 1); a gate assembly 17 or 17 and 20 extending within the body, the gate assembly including: a gate 17 or 17 and 20; and a stem 21 and/or 20 secured to the gate and configured to place the gate in a first position in which a flow of fluid is permitted between the upstream end and the downstream end (open position when gate assembly is raised) and a second position in which the flow of fluid is prevented (closed position as in Fig. 1); and a lubrication port (31, 31a, 46) in an exterior of the body, the lubrication port being in fluid communication with an interior of the body and including a lubrication guiding insert 35, 35a, 39 
Regarding claim 2, wherein the lubrication port includes an axially-extending channel having a first end positioned outside of the body and a second end positioned inside the body (Fig. 2, port includes channel extends axially from outside the body to inside the body at 31, 28).
Regarding claim 3, wherein the lubrication guiding insert includes a proximal opening configured to receive a fluid fitting (Fig. 2, in 35).
Regarding claim 4, wherein the lubrication guiding insert includes a distal end having a radially-positioned opening (Fig. 2, in 35).
Regarding claim 5, wherein the lubrication guiding insert includes a distal opening positioned to supply fluid to a surface of the gate assembly (Fig. 2, insert 35 has a distal end that leads into the lubrication port that supplies lubrication to the surface of the gate assembly at 24 in Fig. 1 or 26a in Fig. 5).
Regarding claim 6, as understood, wherein the lubrication guiding insert includes a distal opening positioned to supply fluid to a guide plate secured to the gate valve assembly (in this case the other 17 may be seen as a guide plate).
Regarding claim 7, Volpin discloses a gate valve system, comprising: a body 10 including: an upstream end forming an upstream opening 11; and a downstream end forming a downstream opening 12; an expandable gate 17 or 17 and 20 moveable between an open position and a closed position; a seat ring 25, 26 positioned to contact the expandable gate when the expandable gate is in the closed position, the seat ring including a radially-extending passage 55 and a sealant port (31, 46) extending within 
Regarding claim 8, wherein the sealant port extends to an outer surface of the body (Fig. 2, port includes channel extends axially from outside the body to inside the body at 31, 28).
Regarding claim 9, wherein the seat ring includes a longitudinal passage that extends in a direction that is parallel to an axial direction defined by the seat ring (Fig. 5, 26a).
Regarding claim 10, wherein the longitudinal passage extends from the radially-extending hole (Fig. 5, 26a extends from 55).
Regarding claim 11, wherein the longitudinal passage extends to a valve insert (in Fig. 5, since valve insert is not defined it can be groove 50, area around 50).
Regarding claim 12, wherein the radially-extending passage extends through an outer circumferential surface of the seat ring that abuts the body (between 55 and 56).
Regarding claim 13, further including a lubrication port 31a formed in the body, the lubrication port being in fluid communication with an interior of the body, the lubrication port including a lubrication-introducing member 35a secured to an exterior of the body and configured to guide a supply of fluid.
Regarding claim 14, wherein the lubrication port includes an axially-extending channel having a first end positioned outside of the body (31a in Fig. 2) and a second end positioned inside the body (Fig. 5, at 56) and the axially-extending channel includes a proximal opening configured to receive a fluid fitting (at 35a).
Regarding claim 15, Volpin discloses a method of assembling a gate valve system, the method comprising: forming a body 10 including an upstream end 11 a downstream end 
Regarding claim 16, further including forming an axially-extending channel in the lubrication guiding insert of the lubrication port, the lubrication guiding insert having a first end positioned outside of the body and a second end positioned inside the body (Fig. 2, port includes channel extends axially from outside the body to inside the body at 31, 28).
Regarding claim 17, wherein the lubrication guiding insert includes a proximal opening configured to receive a fluid fitting (Fig. 2, in 35).
Regarding claim 18, further including placing a seat ring 25, 26 within the body, the seat ring including a radially-extending hole (55 in Fig. 5).
Regarding claim 19, further including forming a sealant port (31a) within the body, the sealant port being in fluid communication with the radially-extending hole in the seat ring (in communication with both as cited in Claim 18).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpin US 2,657,898 in view of Volpin US 2,605,078.
Regarding claim 6, as understood, Volpin ‘898 lacks specifically mentioning a guide plate secured to a gate assembly.  Volpin ‘078 specifically discloses a guide plate 55 secured to a gate assembly 25 that has fluid supplied to it from 35.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a guide plate as disclosed by Volpin ‘078 secured to the gate assembly of Volpin ‘898 as a matter of simple substitution of gate assembly parts and/or to provide better guiding of the gate valve assembly.
Claim 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpin US 3,026,895 in view of Volpin US 2,605,078.
Regarding claim 6, as understood, Volpin ‘895 lacks specifically mentioning a guide plate secured to a gate assembly.  Volpin ‘078 specifically discloses a guide plate 55 secured to a gate assembly 25 that has fluid supplied to it from 35.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a guide plate as disclosed by Volpin ‘078 secured to the gate assembly of Volpin ‘895 as a matter of simple substitution of gate assembly parts and/or to provide better guiding of the gate valve assembly.
Claims 6 and 11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpin US 2,657,898 in view of Volpin US 2,433,638.
Regarding claim 6, as understood, Volpin ‘898 lacks specifically mentioning a guide plate secured to a gate assembly.  Volpin ‘638 specifically discloses a guide plate 17, 18.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a guide plate as disclosed by Volpin ‘638 on Volpin ‘898 to provide better guiding of the gate valve assembly.
Regarding claim 11, Volpin ‘898 lacks the longitudinal passage extends to a valve insert that is another piece on the seat ring.  Volpin ‘638 discloses the longitudinal passage 44 extends to a valve insert (in 44 there is a valve insert that blocks the passage on the outer end).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the valve insert of Volpin ‘638 in the seat ring of Volpin ‘898 to provide access to the longitudinal passage.
Claims 6 and 11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpin US 3,026,895 in view of Volpin US 2,433,638.
Regarding claim 6, as understood, Volpin ‘895 lacks specifically mentioning a guide plate secured to a gate assembly.  Volpin ‘638 specifically discloses a guide plate 17, 18.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a guide plate as disclosed by Volpin ‘638 on Volpin ‘895 to provide better guiding of the gate valve assembly.
Regarding claim 11, Volpin ‘895 lacks the longitudinal passage extends to a valve insert that is another piece on the seat ring.  Volpin ‘638 discloses the longitudinal passage 44 extends to a valve insert (in 44 there is a valve insert that blocks the passage on the outer end).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the valve insert of Volpin ‘638 in the seat ring of Volpin ‘895 to provide access to the longitudinal passage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art disclose gate valve systems similar to the applicant’s.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921